Citation Nr: 1203337	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a lung disorder (claimed as asbestosis), to include as due to exposure to asbestos and/or non-skid materials (NSM's).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to November 1966.  He had enlisted in the United States Navy Reserve in July 1964 before being ordered to active duty in June 1966.  He also served in the United States Army Reserve from October 1973 to July 1977.  In December 2010, the Veteran submitted copies of orders from his period of service in the Army Reserve showing that he served as a recruiter on active duty for training (ACDUTRA) on the following dates:  1 day commencing on 25 Feb 76; 2 days commencing on 10 Apr 76; 11 Sep 76; 25-26 Sep 76; 17-19 Dec 76; and 7-11 Feb 77.  Other orders show he served on ACDUTRA for 14 days commencing on 19 Apr 76 (annual training).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on December 6, 2010, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.  

The Board subsequently remanded the Veteran's claims for further development in January 2011.  The Board's January 2011 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Reasons for Remand:  To ensure compliance with the prior Board remand by affording the Veteran VA examinations and to obtaining clarifying medical opinions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has asserted that his current bilateral hearing loss is the result of noise exposure suffered during his service in the United States Army Reserve.  See the December 2010 hearing transcript at page 3.  In particular, the Veteran has asserted that another soldier's weapon malfunctioned and discharged behind and near the Veteran's head.  See statements from the Veteran dated in August 2004 and August 2005.  In the February 2011 remand, the Board noted that the Veteran's service during this time period was unverified and instructed the AMC as follows:  

"[C]ontact the National Personnel Records Center (NPRC), the Naval Reserve Personnel Center, the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to verify the dates the Veteran's military service, to include the dates for each period of active duty for training and inactive duty for training that he attended as well as all periods of active duty.  The [AMC] should summarize the findings and include a copy of that summary in the claims file."

See the January 2011 Board remand at page 5.  

In April 2011, the AMC contacted the NPRC and requested verification of the Veteran's service dates, to include dates for each period of active duty, ACDUTRA, and inactive duty for training (INACDUTRA).  See an April 2011 request from the AMC to the NPRC.  Two days later, the NPRC mailed the AMC a copy of the Veteran's personnel file in connection with the Veteran's service in the United States Naval Reserve for the time period from July 1964 to November 1966.  See an April 2011 reply from the NPRC.  However, these records were already associated with the Veteran's VA claims file in October 2004, and they fail to verify or clarify the Veteran's service in the Army Reserve between October 1973 and September 1977.  

Nevertheless, the Board concludes that the copies of the orders submitted by the Veteran and his testimony about having served on ACDUTRA as a recruiter provide enough information about his service in the Army Reserve.  Moreover, his contention that a soldier's weapon malfunctioned and discharged behind and near his head causing his hearing loss is essentially a contention that an injury-acoustic trauma-caused his current hearing loss, and because the law provides that service connection may be granted for a disability caused from an injury which occurred on either ACDUTRA or INACDUTRA, it is not necessary to determine whether the Veteran was on ACDUTRA or INACDUTRA when the weapon malfunctioned.  Such a distinction is only necessary where the contention involves the onset of a disease, which may only be considered for service connection if it occurred during a period of ACDUTRA, and not the occurrence of an injury.  Therefore, the Board concludes that further inquiry about the specific dates and type of service the Veteran had while in the Army Reserve is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with).

However, the Board noted in the January 2011 remand that the nexus opinion offered by the December 2008 VA examiner was inadequate because he did not provide an explanation for stating that the Veteran's bilateral hearing loss was unrelated to his service because November 2004 audiometric testing revealed normal hearing.  Moreover, the December 2008 VA examiner's opinion failed to conform with Training Letter 10-02, issued in March 2010, regarding the adjudication of claims for hearing loss in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  See the January 2011 Board remand at pages 3-4.  Accordingly, in the January 2011 remand, the Board instructed that an adequate clarifying opinion should be obtained.  

The record reflects that such a VA opinion was obtained in June 2011 with an addendum in August 2011.  However, this VA opinion reflects that the VA audiologist relied upon the same reasoning as the December 2008 VA examiner in providing an opinion.  See the June 2011 VA opinion and August 2011 addendum.  Accordingly, the Board also finds this opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board concludes that another medical opinion must be obtained.  

A remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Concerning the Veteran's lung disorder claim, the Veteran originally contended that he suffered from asbestosis due to exposure to asbestos during his time in the United States Naval Reserve.  The Veteran was afforded a VA examination in June 2005 in connection with this claim.  The June 2005 VA examination report reflects that the VA examiner ruled out a diagnosis of asbestosis, provided a diagnosis of restrictive airway disease and opined that such was less likely as not related to his service in the United States Naval Reserve, to include exposure to asbestos.  The June 2005 VA examiner reasoned that the Veteran's restrictive lung disease was more likely as not related to his post-service occupations as an electrician and a worker on the railroad and in a textile plant.  See the June 2005 VA examination report.  

However, at the December 2010 hearing, the Veteran and his representative asserted that the Veteran's lung disorder was due to exposure to particulate matter from non-skid materials (NSMs) that were being sanded and grinded from the decks of ships during the Veteran's service in the United States Naval Reserve.  See the December 2010 hearing transcript at pages 4-6, 27 and 28.  Further, the Veteran's representative submitted a copy of report dated in October 2007 from the Department of Defense (DoD) Inspector General outlining the use and health consequences of NSMs used on Navy ships.  The report outlines the use and removal techniques associated with the Navy's use of NSMs as well as safety standards established by the Occupational Safety and Health Administration (OSHA) regarding the resulting dust that accompanies the removal of NMEs from ship decks.  See the October 2007 report from the DoD Inspector General.  

The June 2005 VA examiner was without the benefit of the October 2007 report from the DoD, and therefore, the June 2005 VA examiner did not have an opportunity to address whether the Veteran's restrictive airway disease was related to dust associated with the removal of NSMs from the deck of a Navy ship.  In light of above, the Board finds that the June 2005 VA examination report is inadequate for the purposes of deciding the Veteran's lung disorder claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the RO/AMC must afford the Veteran another VA examination and obtain a VA opinion which addresses whether the Veteran's currently diagnosed lung disorder is causally related to his exposure to NSM dust.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the June 2011 VA audiologist or, if he/she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  In particular, he has asserted that he suffered excessive noise when a weapon discharged in close proximity to his head between 1975 and 1976.  The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure, to specifically include the Veteran's statement that a weapon discharged in close proximity to his head between 1975 and 1976.  The Veteran's military service also includes his active service from June 27, 1966 to November 1966.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

2.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed residuals lung disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the June 2005 VA examination report and the October 2007 report from the Department of Defense Inspector General concerning Non-Skid Materials used on Navy Ships.  For any diagnosed lung disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that such is causally-related to any period of the Veteran's service, to specifically include his presumed exposure to dust from non-skid materials.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



